Citation Nr: 1441288	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for moderate osteoarthritis of the left knee. 

2.  Entitlement to an initial rating in excess of 20 percent for moderate subluxation of the left patella associated with moderate osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for osteoarthritis of the left knee and assigned a 10 percent evaluation based primarily on painful motion.  During the course of the appeal, in an April 2013 RO decision the Veteran was granted service connection for moderate subluxation of the left patella associated with moderate osteoarthritis of the left knee evaluated at 20 percent.  The Board finds that the propriety of both of these separate ratings are encompassed in the current appeal for a higher rating for the service-connected osteoarthritis of the left knee.

The Board notes entitlement to service connection for lumbar spine degenerative disease is not on appeal, as the Veteran's VA Form 9 specifically indicated that he was limiting his appeal to his left knee disability.  This was subsequently affirmed during the November 6, 2013 Board hearing.  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in November 2013.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds that further development is necessary prior to final adjudication of the claim on appeal.

As noted above, the Veteran is seeking an initial increased rating in excess of 10 percent for moderate osteoarthritis of the left knee and a rating in excess of 20 percent for moderate subluxation of the left patella associated with moderate osteoarthritis of the left knee.  The Veteran was last afforded a VA examination in March 2013.  The Veteran testified in a November 2013 VA Board hearing and reported symptomatology that suggests his left knee condition was worsening.  For example, he reported that his knee was giving out four or five times per week as opposed to his report of it occurring from "time to time" during his March 2013 VA examination.  Accordingly, the Veteran should be arranged for a VA examination to determine the nature of his service-connected moderate osteoarthritis of the left knee and moderate subluxation of the left patella associated with moderate osteoarthritis of the left knee.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated treatment records including those beyond April 2013 from the Louisville VAMC.

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination, for evaluation of the service-connected left knee condition.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.  The VA examiner should provide a thorough description of the Veteran's left knee, including the Veteran's report of symptoms; and clinical findings including observations of instability, pain on motion, deformity, excess fatigability, incoordination, weakened movement, and other functional limitations, if any.

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal with consideration of the additional evidence.  If any benefit sought on appeal is not fully granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



